NO. 07-04-0226-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   JUNE 1, 2004
                          ______________________________

                In re: RODNEY WARREN, RWW ENTERPRISES, INC.,

          SPSM, LTD., RAY VALDEZ, STEVE GONZALEZ, JEFF JAKSTAS,

                   ASHLEY BRUSENHAN, DARRELL BILLINGTON,

                        COREY STOVALL and CHRIS GUZMAN

                                                      Relators
                        _________________________________

                                Original Proceeding
                         _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Rodney Warren, RWW Enterprises, Inc., SPSM, Ltd., Ray Valdez, Steve Gonzalez,

Jeff Jakstas, Ashley Brusenhan, Darrell Billington, Corey Stovall, and Chris Guzman

(collectively referred to as Warren) petition the court for a writ of mandamus to compel the

Hon. Andrew J. Kupper, 99th Judicial District Court, Lubbock County, to abate various

causes filed in that court pending the final disposition of various causes filed in the 121st

Judicial District Court, Terry County. We deny the petition for the reasons set out in our

opinion and judgment entered this day in cause No. 07-04-0094-CV.

       Accordingly, the petition for writ of mandamus is denied.



                                                  Brian Quinn
                                                    Justice